                        Case 2:21-mc-00209-DM
  AO 106 (Rev. 04/10) Application for a Search Warrant           Document 1 Filed 02/02/21 Page 1 of 11


                                        UNITED STATES DISTRICT COURT
                                                                       for the
                                                      Eastern DistrictDistrict
                                                       __________      of Louisiana
                                                                               of __________

                In the Matter of the Search of            )
           (Briefly describe the property to be searched  )
            or identify the person by name and address)   )                       Case No. 21-mc-209
Gray 2011 Nissan Maxima bearing Texas temporary license )
 plate 70431N6, VIN:1N4AA5AP8BC854834, located at the )
FBI, 2901 Leon C. Simon Blvd., New Orleans, LA See Att. A )

                                             APPLICATION FOR A SEARCH WARRANT
          I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
  penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
   property to be searched and give its location):

     See Attachment A

  located in the              Eastern              District of            Louisiana               , there is now concealed (identify the
  person or describe the property to be seized):
    See Attachment B.


            The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                 ✔ evidence of a crime;
                 u
                 ✔ contraband, fruits of crime, or other items illegally possessed;
                 u
                   ✔ property designed for use, intended for use, or used in committing a crime;
                   u
                   u a person to be arrested or a person who is unlawfully restrained.
            The search is related to a violation of:
               Code Section                                                       Offense Description
          18 U.S.C. § 922(g) and                     Knowingly possessing a firearm that has an effect on interstate commerce while
          21 U.S.C. § 841                            knowing one is a prohibited person. Possession with the intent to distribute and
                                                     distribution of a federal controlled substance including cocaine.
            The application is based on these facts:
          See Attached Affidavit.

             ✔ Continued on the attached sheet.
             u
             u Delayed notice of        days (give exact ending date if more than 30 days:                                ) is requested
               under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

                                                                                          /s/ Matthew Strickland
                                                                                               Applicant’s signature

                                                                                  Matthew Strickland, Special Agent, FBI
                                                                                                 Printed name and title

  Sworn to before me and signed in my presence.

  Date:       2-2-2021
                                                                                                   Judge’s signature

  City and state: New Orleans, Louisiana                                     HON. MAGISTRATE JUDGE KAREN WELLS ROBY
                                                                                                 Printed name and title
         Case 2:21-mc-00209-DM Document 1 Filed 02/02/21 Page 2 of 11




                                                                          SEALED
                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 IN THE MATTER OF THE SEARCH                     *
 OF A GRAY 2011 NISSAN MAXIMA
 BEARING TEXAS TEMPORARY                         *
 LICENSE PLATE 70431N6, VIN:                          CASE NO. 21-mc-209
 1N4AA5AP8BC854834, LOCATED AT                   *
 THE FBI NEW ORLEANS FIELD
 OFFICE, 2901 LEON C. SIMON BLVD.,               *
 NEW ORLEANS, LA 70126
                               *                 *      *

       AFFIDAVIT IN SUPPORT OF APPLICATION FOR SEARCH WARRANT

I, Matthew Strickland, being first duly sworn, hereby depose and state as follows:

                     INTRODUCTION AND AGENT BACKGROUND

       1. I make this affidavit in support of an application under Rule 41 of the Federal Rules of

Criminal Procedure for a warrant to search a gray 2011 Nissan Maxima bearing Texas Temporary

License Plate 70431N6, VIN: 1N4AA5AP8BC854834 (“TARGET VEHICLE”) further

described in Attachment A, for the things described in Attachment B.

       2. I am a Special Agent with the Federal Bureau of Investigation (“FBI”). I am currently

assigned to the New Orleans Violent Crime Task Force (“Task Force”). In that role my primary
          Case 2:21-mc-00209-DM Document 1 Filed 02/02/21 Page 3 of 11




duties involve investigating fugitive matters, armed robberies, extortions, gang activity, violent

offenses, and drug trafficking. I started my law enforcement career as a patrolman in Hattiesburg,

Mississippi from 2016-2019. In that position, I effectuated hundreds of arrests and conducted

thousands of investigations. I accepted a position with the FBI in October of 2019 and attended

five months of special agent training in Quantico, Virginia. Since then, I have been assigned to the

New Orleans field office.

       3. The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses. This affidavit is intended

to show merely that there is sufficient probable cause for the requested warrant, and does not set

forth all of my knowledge about this matter.

       4. Based on my training and experience and the facts as set forth in this affidavit, there is

probable cause to believe that violations of 18 U.S.C. § 922(g)(1), 18 U.S.C. 924(c), and 21 U.S.C.

841 have been committed.

                                           PROBABLE CAUSE

       5. In August of 2020, the FBI New Orleans Violent Crime Task Force received information

of illegal narcotics and firearm activity being conducted at 1218 Gallier Street, New Orleans,

Louisiana 70117 (“target residence”). The information was processed through the FBI National

Threat Operations Center. The FBI began surveilling the location in an attempt to observe any

crimes being committed. During this time, FBI Task Force Officer (“TFO”) Chad Cockerham, a

New Orleans Police Department Detective embedded with the Task Force, learned from multiple

residents of that area that the criminal activity of the occupants of the target residence is a nuisance

to the community. Further, investigators learned of a shooting incident that occurred at the


                                                   2
         Case 2:21-mc-00209-DM Document 1 Filed 02/02/21 Page 4 of 11




intersection of Marias Street and Gallier Street, a few houses down from the target residence, on

December 23, 2020 at 6:21 p.m.

       6. The Federal Bureau of Investigation elected to canvass the area of the shooting incident

in an attempt to locate video that would assist the New Orleans Police Department in the state

investigation. Video was found depicting a subject known to FBI agents as Christopher MAY

(B/M, 01/12/1992) loitering on the porch of the target residence approximately one hour before

the shooting holding a rifle consistent to the style of a “Draco.” Agents continued to view the

surveillance video and observed five other males on the porch with MAY as he possessed the

firearm. While this is ongoing, two young children are loitering on the porch among the group of

male subjects. MAY was observed to have free range of access to the target residence and would

come and go at will. The location is currently being rented by the sister of MAY.




                         (May pictured in green hat holding a “Draco”)

                                                3
          Case 2:21-mc-00209-DM Document 1 Filed 02/02/21 Page 5 of 11




       7. The FBI Task Force is familiar with MAY due to his ongoing criminal activity within

the 5th Precinct of New Orleans. MAY was convicted for felony possession of cocaine on January

23, 2012, in violation of Louisiana Revised Statute Title 40, Section 967(c)(2) in Orleans Parish

Criminal District Court, Case Number 506805, Section “H.” MAY pleaded guilty to a second

felony on August 7, 2014, for being a felon in possession of a firearm in the Orleans Parish

Criminal District Court, Case Number 512896, Section “K.”

       8. Because of his felony convictions, MAY is prohibited from possessing a firearm. TFO

Cockerham, prepared an arrest warrant for MAY in the ongoing-state investigation for a violation

of Louisiana Revised Statue 14:95.1, possession of a firearm by a person convicted of certain

felonies. TFO Cockerham submitted the arrest warrant to an Orleans Parish Magistrate

Commissioner who approved the warrant for the arrest of MAY. TFO Cockerham also applied for

a search warrant for the target residence to locate MAY, all firearms, ammunition, and firearms

paperwork. The search warrant was issued by an Orleans Parish Commissioner granting the search

of the location.

       9. On Friday, January 29, 2021, at approximately 8:30 a.m., FBI agents surrounded the

target residence in an attempt to arrest MAY and conduct the search. Agents began to knock at the

front door. As they were preparing to breach the front door, an adult female opened it and was

standing in the front room of the shotgun-styled house. Agents standing at the front of the residence

continued to give commands to anyone who remained in the residence to come to the front of the

residence. A ten-year-old juvenile male walked from the rear of the house.

       10. From the time agents approached to breach the front door, another set of agents were

circling around the house to surround and cordon the scene. Before the front door was opened,

agents heard a commotion coming from inside the rear of the residence. The commotion continued

                                                 4
          Case 2:21-mc-00209-DM Document 1 Filed 02/02/21 Page 6 of 11




as agents were moving along the side of the house. As agents made it around the corner to the rear

of the residence, the commotion stopped. Agents then observed a Glock 23 .40 caliber handgun

with a high-capacity magazine (30 round capacity, holding 20 rounds) a few feet from the rear

door of the residence.

       9. At this time of the morning, there was condensation on the surface of the ground from

overnight dew. The firearm did not have any condensation on the weapon indicating it had just

been placed outside. Due to the time of day, cool temperature, and location of the weapon, it would

have had condensation if it were left outside for any long period of time. No other persons were

seen fleeing the scene.

       10. The entry team at the front of the house continued to call out for anyone who was in

the rear of the residence to come out. Agents believed based on all the commotion in the rear of

the residence that an individual was refusing to comply. At this point, the house was tactically

cleared and a female child in a middle room was found asleep. Agents continued through the

shotgun styled home and located MAY in the rear bedroom. He was at the foot of a twin bed and

close to the rear door of the residence. Several commands were given to MAY which he initially

refused, but eventually complied by putting his hands in the air.

       11. Agents observed the rear door had a two by four piece of wood what would be placed

across the rear door to barricade it. However, that piece of wood was resting against the rear wall

of the residence. Agents observed the rear door could only be opened a quarter of the way due to

the position of the bed inside of the bedroom. Investigators learned while interviewing the adult

female of the residence (lease holder) that when MAY slept at the location he always slept on the

sofa in the front room of the residence. The adult female stated MAY never sleeps in the rear room

of the residence.

                                                 5
          Case 2:21-mc-00209-DM Document 1 Filed 02/02/21 Page 7 of 11




       12. Based on this information from the adult female, investigators believe when agents

approached the front of the location and announced themselves MAY fled to the back of the

residence. Investigators believe MAY then removed the two by four board from the rear door and

pulled the bed back from the door which caused the commotion being heard in the rear of the

house. The ongoing commotion being heard was MAY pushing the bed back close to the door

after MAY threw the weapon in the back yard.

       13. Continued search of the house revealed 23.4 grams of powder cocaine, a digital scale,

and plastic baggies found in a cut-out area of the wall. These items are consistent with distribution

of cocaine.




                          (Photograph of cocaine seized from target residence)

       14. MAY has described on recorded jail phone calls that during the search of the home,

approximately $5,000 cash was not found by investigators. He instructed family members to




                                                 6
          Case 2:21-mc-00209-DM Document 1 Filed 02/02/21 Page 8 of 11




retrieve it from a hiding spot in the kitchen. This amount of U.S. currency co-located in an area

with a large amount of cocaine, baggies, and a scale is consistent with distribution of narcotics.

        15. Multiple hand-to-hand narcotics transactions have been seen during surveillance of

MAY and his associates while loitering on the front porch of the target residence and surrounding

area.

        16. Throughout the investigative process described above, Investigators determined that

the TARGET VEHICLE was backed into a parking spot adjacent to the residence. Previous

surveillance indicated that MAY was the driver of the TARGET VEHICLE. On one occasion

during surveillance, MAY was seen by agents retrieving a firearm which was left in his vehicle.

Based on this information, Investigators secured the TARGET VEHICLE and it was towed to the

FBI New Orleans Field Office.

                                         CONCLUSION

        Due to MAY’s activity at the target residence, the presence of the firearm near MAY, the

prohibition against his possession of firearms, and the presence of his vehicle, the TARGET

VEHICLE, near the scene coupled with intelligence that MAY keeps additional firearms in the

TARGET VEHICLE, I respectfully request a search warrant for the TARGET VEHICLE

described herein.

        Based on the aforementioned factual information, I respectfully submit that there is

probable cause to believe that evidence, fruits, and instrumentalities of violations, or attempted

violations, of 18 U.S.C. § 922 (g)(1), 18 U.S.C. § 924(c), and 21 U.S.C. § 841 may be located in

the TARGET VEHICLE described in Attachment A.




                                                 7
          Case 2:21-mc-00209-DM Document 1 Filed 02/02/21 Page 9 of 11




                                   REQUEST FOR SEALING

       I further request that the Court order that all papers in support of this application, including

the affidavit and search warrant, be sealed until further order of the Court. These documents

discuss an ongoing criminal investigation that is neither public nor known to all of the targets of

the investigation. Accordingly, there is good cause to seal these documents because their

premature disclosure may seriously jeopardize that investigation.

                                               Respectfully submitted,

                                               __s/ Matthew Strickland___________
                                               Matthew Strickland
                                               Special Agent
                                               Federal Bureau of Investigation



                              ELECTRONIC CERTIFIFCATION

        Pursuant to Federal Rules of Criminal Procedure 4.1 and 41(d)(3), the undersigned
judicial officer has on this date considered the information communicated by reliable electronic
means in considering whether a complaint, warrant, or summons will issue. In doing so, I have
placed the affiant under oath, and the affiant has confirmed that the signatures on the
complaint, warrant, or summons and affidavit are those of the affiant, that the document
received by me is a correct and complete copy of the document submitted by the affiant, and
that the information contained in the complaint, warrant, or summons and affidavit is true and
correct to the best of the affiant’s knowledge.




Sworn to and subscribed before me
this _____day of February 2021, at _.m.
New Orleans, Louisiana.


_________________________________________________
HONORABLE KAREN WELL ROBY
UNITED STATES MAGISTRATE JUDGE


                                                  8
       Case 2:21-mc-00209-DM Document 1 Filed 02/02/21 Page 10 of 11




                                ATTACHMENT A

                         PROPERTY TO BE SEARCHED

      The TARGET VEHICLE is a 2011 gray Nissan Maxima bearing Texas Temporary

License Plate 70431N6, VIN: 1N4AA5AP8BC854834.
         Case 2:21-mc-00209-DM Document 1 Filed 02/02/21 Page 11 of 11




                                          ATTACHMENT B


                              PARTICULAR THINGS TO BE SEIZED

        The following items located within the 2011 gray Nissan Maxima bearing Texas

Temporary License Plate 70431N6, VIN: 1N4AA5AP8BC854834, as described in Attachment A

that constitute fruits, evidence and instrumentalities of violations of 18 U.S.C. § 922(g)(1), 18

U.S.C. § 924(c), and 21 U.S.C. 841 pertaining to the following matters:

        A.         Any documents or records establishing ownership, registration, users, financiers

and other relevant information regarding the gray Nissan Maxima described in Attachment A.

        B.         Any items that constitute evidence of drug distribution, to include but not limited

to: Drug and/or other controlled substances, currency, paraphernalia or equipment used in the

preparation, packaging, concealment, or distribution of controlled substances.

        C.         Wireless communication devices and internet-connected devices, including cellular

telephones, smartphones, paging devices, tablets, and computers.

        D.         Any and all secured and/or locked safes, boxes, and/or hidden compartments,

wherein the items described in item A may be located.

        E.         Firearms, ammunition, and firearms accessories used in furtherance of drug

trafficking.

        F.         Evidence of user attribution showing who used or owned any cellular telephones

that are seized.
